E              NE
                                  EXAS




                                August 13, 1947


  Hon. Roy Sheridan, Jr.,             opinion   No. v-338
  cotlntyAttorney,
, Nolan county,                       Re:   Authority to'levy
  Sweetwater, Texas                         a t&u for Trent Road
                                            District Ao. 1 under
                                            5. B. 375, 50th Legis-
                                            1*ture, 1947.
 Dear Mr. Shoridanr
           Your recant P'equestfer an opinion of thla ef-
 flee relative to Senate Bill Ho. 375, Aats of the 5)th
 Legislature, 1947, reads In part as follows:
               "Au opluion is requested as to whother
          or not a tax may be levied bF said Road Dis-
         trict without first baviu a bond ismue e-
          lection ae provided in Article  XII, Section
          52, of the Constitution of the Stat0 ef Texas.             ,’
                                                                          :
               ” .e,.. an opinion is requested as to
          whether or not Art. VIII, Sec. 9 of the Con-
          stitution limit8 the amount that may be lev-
          ied to 154 without,,first having su election
          for an addition&l 25 as provided in said por-
          tim of the cclnstltu eMu.
                 "It is alse my opinion
                                      Under the later-~
         pmumm        0f ht.          52 slpd Art. vnI,
                               III, ~00.
         Soa. 9 of                  and the holding of
                      the Constitution
         the Court in Commissioners' Court of Flrvarro
         Ceuuty v. Pinkston that the subject 5. B. 375
         is unconstitutional on the ground that    It pro-
         vides for a method of taxation and finracing
         sf the read distrlot contrary to the two cited
         seotions of the constitution and contains RO
         saving olaure that would permit the ignoring
         cf See, 4 of said 5, B. 375.’
              Soaata,Bill Ro. 375, Acts of the 50th Legisla-.
 ture,    2947, reeds in part as fellows:

               "5sction 1. There is hereby created and
         68tablSshad,  md made a political subdivlslen
                                                              .




    1




        Bon.   Reg Sheridan, Jr. - Page 2   (v-338)



               of this state under and by virtue of Article
               III, Section 52 of the Constitution of the         .. --
               State of Texas, a defined road district to                 b'
               be known and designated as the 'Trent Road
               District No. 1 in Taylor, Jones, Fisher end
               Nolan Counties,' composed of adjacent and
               contiguous parts of Taylor, Jones, Fisher
               and Nolan counties, within the State of Texas
               . . .
                    "Sec. 2. The Commissioners Courts of
               the four counties of which this District Is
               a part shall constitute a Board of Directors
               for managing the affairs of said Road Dis-
               trict. . .
                    nSec. 3.  It shall be the duty of said
               Board. . . to levy taxes for said purposes
               within the limits of the constitution and
               laws of this state and of this Act.
                    "Sec. 4.  Taxes within the limitations
’
               provided by the constitution may be levied,
               assessed and collected for the said road pur-
               poses, provided that the taxes for such road
               purposes shall be uniform throughout said Dis-
               trict, and shall be levied in the following
               manner:
                    'The said Commissioners Courts of said
               four counties acting as the Board of Direc-
               tors of said Road District shall fix the said
               rate of taxation which said rate shall be
               applied uniformly to the portions of said Dis-
               trict lying in said respective counties, and
               said rate shall never exceed in any of said
               counties the maximum rate allowed by the con-
               stitution and laws of this state. The Com-
               missioners Courts of the said respective coun-
               ties shall thereafter, levy said tax at the
               rate so fixed upon all property situated with-
               in said county and within that portion ;f said
               Road District lying within such county.
                  The Bill contemplates that the Board of Direc-
        tors of the Road District
                              .   shall fix the rate of .taxation
                                                             . ..
        and each Commissioners' Court OS the Sour counties wltnln
        the Road District shall levy the tax without an election
        upon all property within their respective counties, re-
        gardless of whether such property Is located within the
        .     .




.   *


            Eon. Hey Sheridan,          Jr. - Page 3   (V-338)


            R o a d B istr ic t   lr   not.
                      Artiale III, Section 52 Constitution of the
            Strte ~sfTexas, reeda in part as 6:0110~s:
                      "      provided, however, that under



                   trlgt no* or hereafter to be described and
                   def&neQ :sthin t&e State of Texas, and which
                                           towns, Pille#ea or
                                           upon a vote of a two
                   thirds aa,jororlity
                                   of the res$df@ propchrt
                   tax#ayors votkng there@ who Ar# qual%f,ed
                                                          9
                   ele&ors of such distr$# @r t(l)ritory&I b#
                   af&&ted @hereby, ‘Lnadd&&ion ta all oth@
                          may Sssue bondr a@ etherwise leda hts
                          in any amount not to exc&ed @no-
                          of the assessed vaguat-ionof the real
                   property #$ such &strict or territory, ox-
                   oept *hat.the tota% bonded indebtedness
                   a@ city or town shall fleverexceed the r.%zm-
                   its imposed by other
                   stltutlon,,and levy
                   to pay the interest thereranand provide a
                   sinking fund for the redemption thezeof, as
                   the Legislature may au#korlze . . .
                      Article VIII, Section 9, Constitution oT the
            State of Texas, provides in part:
                      "
                             and no county .     shall lev
                 more tia;ltwenty-five (25) ok&   for
                 c@i$@typurposes, and not exceeding &3&
                 cents for roads and bridge% . , . Oa the ane
                 hundred dollars valuation.
                      As the Bill does not authorize an election for
            the issuance of bonds, the counties cannot levy the tax
            provided'forln Article III, Section 52 of the Constltu-
            tlon. Nor is it believed that the counties can levy the
            154 on the $100 valuation provided for in Article VIII,
            Section g'af the Oonstltut$on, 6n all property within the
            county to be used for the benefit of only a
            county .&ndparts of three other oounties. Tir;O%~::
            tlon authorizes counties to levy:this 156 a*sossment en
                                                       .




Hen. Hey Sheridan, Jr, - rage 4   (V-338)


the $100 valuation for roads and bridgtm and it is 0~
lntezq.metstloathat this maaas for reads end bridges
Within the *atIre a4untg antlis net an authorleation
for tha Qounty to make suoh assessment and then 0~10~
the mm   to be oallected and used by a Road blatriot
coapoued of gmts of four counties. Nor can the Le -
islature validly give such authority to a aounty. &
Carroll v. Wil’llaaS,109 Tex. 155, 202 S.W. 504, Jnd@a
ZUs,     speaking for the Supreme Court of this State,
     :
           ‘By neoessarg lmpll4atlon said provl-
     slons-of seotlon 9, artlole 8, were designed,
     n@t merely to llmlt the tax rate for certain
     t&r&a     designated purposes, but to require
     that urf and a&l money raised by taxation
     for any such purpose ‘shal.1begapplied, falth-
     fully, to that particular purpose, as needed
     therefor,   anc¶not to any other purpose or use
     vhataoevsr.”

          Section 4 of the Bill authorlses only those
taxes to be levied, assessed and collected as are vithin
the limitations provided by the Constitution. Au there
are no taxes which can be oonatitutlonally levied In the
manner set out In the Bill within the llmltations pro-
vided by the Constitution, no taxes may be levied, assess-
ed or collected. It Is therefore the opinion of this De-
partment that the manner of taxation set out In Section 4
of said BllZ Is void.
          In answer to your request for an opinion as to
whether or not Article VIII, Section 9 of the %onstitutlon
limits the amount that may be assessed upon the $100 valu-
ation for road and bridge purposes without first having
an election, you are advised that an assessment of taxes
by a county for road and bridge purposes greater than 154
on the $100 valuation without an election as provided for
therein is not authorized by said Section and Article of
the Constitution and would therefore be void.
          It has 4ome to our attention that the argument
has been advanced that since 9. B. 375 was prepared by
this office, the same la oonstltutional. Our office put
this leglslatlv4 proposal in legal form just as it did
hundreds of bills during the 50th Legislature. This was
done with the specific understanding that this office did
not thereby pass upon or approve the merits or constltu-
tlonality of such measures. In this case, as in all others
Ron. Rey Sheridan,Jr. - Page 5   (v-338)


requiring the writing of bills, the requesting legls-
later signifiedhis understandingof the following rule
at the time OS making the request:
          "It is understood that preparation of
     this proposed draft is no indicationwhat-
     ever that its substance,policy or consti-
     tutionalityIs approved orvpassed on by the
     Attorney General's office.
                         SUMMARY
          1. 3. B. No. 375, Acts of the 20th
     Leg.9 1947, purporting to establish Treat
     Road District No. 1 in Taylor, Jones, Fisher
     and Nolan Counties" does not provide a valid
     method to levy taxes to support such dis-
     trict under Article III, Sec. 52, of the
     Constitutionof the State of Texas.
          2. Under Article VIII, Sec. 9, Constl-
     tution of the State of Texas, a county Can-
     not legally assess a tsx greater than 15q!
     on the $100.00 valuation for road and bridge
     purposes without first having an election as
     provided for therein.
                                 Yours very truly
                                            OF TEXAS
                            ATTOFSRX GIfSIERAL



                                 Burnell Waldrep
BW:wb;jt;djx                     Assistant




                            Y1Jl.J
                             ATTORNEY GEXERAL